         Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 1 of 11



                            IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------------X
CHEYENNE PARRISH,
                                                                        Case No.:

                                    Plaintiff,

                  -against-                                                   COMPLAINT

26 MOTORS CORP. and YOSEF AYZENCOT


                                     Defendants.
--------------------------------------------------------------------X

         CHEYENNE PARRISH (“Ms. Parrish” or “Plaintiff”) alleges against 26 MOTORS CORP.,

(“26 MOTORS”) and YOSEF AYZENCOT (“AYZENCOT”) (collectively, “Defendants”) as

follows:


                                         PRELIMINARY STATEMENT

  1. Plaintiff is a former Receptionist at Defendants’ used car dealership located at 3981 Boston

      Road, Bronx, New York, 11235.

  2. Defendants’ payment schemes resulted in systematic underpayment of wages to Plaintiff in

      violation of the federal and state wage laws.

  3. Plaintiff brings this action to recover unpaid wages owed to her pursuant to the Fair Labor

      Standards Act, as amended, 29 U.S.C. §§201 et. seq. (“FLSA”) and the New York Labor

      Law (“NYLL”) §§ 650 et seq. Plaintiff also brings claims for failure to provide proper

      wage notices and wage statements, pursuant to NYLL §§ 190 et seq.

  4. Plaintiff alleges that Defendants willfully violated the FLSA and NYLL by (i) failing to

      pay the minimum wage rate and overtime premium pay; (ii) failing to provide the Notice of
     Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 2 of 11



   Acknowledgement of Payrate and Payday under N.Y. Lab. Law §195.1, and (iii) failing to

   provide an accurate wage statement under N.Y. Lab. Law §195.3

5. Plaintiff alleges, pursuant to the FLSA and NYLL that she is entitled to recover from

   Defendants: (1) unpaid wages (2) unpaid overtime (2) penalties for wage notice violations

   (3) liquidated damages (4) interest and (5) attorneys’ fees and costs.

6. In addition, Defendants filed fraudulent tax withholdings to the Internal Revenue Service

   (“IRS”) for Plaintiff and similarly situated employees without withholding proper Federal

   and State tax, social security, FICA, and employee withholding deductions for all wages

   paid to Plaintiff. Accordingly, Plaintiffs brings this action pursuant to Internal Revenue

   Code 26 U.S.C. § 7434 for relief, damages, fees and costs in this matter because

   Defendants willfully filed fraudulent tax information forms with the IRS.


                                 JURISDICTION AND VENUE


7. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§

   1331 because this action involves federal questions regarding the deprivation of Plaintiff’s

   rights under the FLSA. Pursuant to 28 U.S.C. § 1367(a), the Court has supplemental

   jurisdiction over Plaintiff’s related claims under New York state law.

8. Pursuant to 28 U.S.C. § 1391(b), venue is proper in this district because a substantial part

   of the events or omissions giving rise to this action occurred in this district.

9. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201

   and 2202.

10. The IRS will be notified of this Complaint as the Internal Revenue Code requires.

   Specifically, the Internal Revenue Code provides that “[a]ny person bringing an action
     Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 3 of 11



   under [26 U.S.C. § 7434] Subsection (a) shall provide a copy of the complaint to the IRS

   upon the filing of such complaint with the court.” 26 U.S.C. § 7434(d).

                                            PARTIES


11. Plaintiff was and is a resident of New York County, New York.

12. Defendant 26 MOTORS was and is a domestic for-profit corporation organized under the

   laws of the State of New York, with a principle place of business at 3981 Boston Road,

   Bronx, New York 11235.

13. At all relevant times, Defendant 26 MOTORS also operates a business at 72-30 Queens

   Blvd, Woodside, New York 11377.

14. Defendant 26 MOTORS is licensed by the State of New York to operate as a full-service

   used car dealership.

15. That at all times relevant, Defendant 26 MOTORS has had gross revenues in excess of

   $500,000.00.

16. At least within each of the three (3) most recent years relevant to the allegations herein,

   Defendant 26 MOTORS was, and continues to be, an “enterprise engaged in commerce”

   within the meaning of the FLSA in that it (i) has had employees engaged in commerce or in

   the production of goods for commerce or that handle, sell, or otherwise work on goods or

   materials that have been moved in or produced for commerce, and (ii) have had an annual

   gross volume of sales of not less than $500,000.

17. Upon information and belief, Defendant YOSEF AYZENCOT was and still is a resident of

   State of New York.

18. At all times relevant to this action, Defendant AYZENCOT is an owner and operator of

   Defendant 26 MOTORS.
     Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 4 of 11



19. At all times, Plaintiff could complain to Defendant AYZENCOT directly regarding any of

   the terms of his employment, and Defendant AYZENCOT would have the authority to

   effect any changes to the quality and terms of Plaintiff’s employment.

20. Defendant AYZENCOT exercised functional control over the business and financial

   operations of employees, including payments of wages, cash wages, recording hours, tax

   withholdings, wage notices, and adhering to Federal and State regulations for employment

   practices and compensation.

21. At all relevant times, Defendant AYZENCOT is an “employer” and is an “enterprise

   engaged in commerce” within the meaning of the FLSA and the Regulations thereunder.

22. Defendant AYZENCOT participated in the day-to-day operations of and acted intentionally

   in the direction and control of Plaintiff, his employment, and terms of his compensation.

23. As the Owner, Defendant AYZENCOT exercised control over the employment terms and

   conditions of the Plaintiff.

24. Defendant AYZENCOT exercised the power and authority to (i) fire and hire, (ii)

   determine the rate and method of pay, (iii) determine work schedules and (iv) otherwise

   affect the quality of employment of the Plaintiff.

25. Defendant AYZENCOT exercised functional control over the business and financial

   operations of Defendant 26 MOTORS.

                                           FACTS

26. Defendants own and operate used car dealership.

27. Plaintiff was employed by the Defendants as a non-exempt receptionist on or about

   September 1, 2019 through December 16, 2019, and regularly worked over forty hours a

   week.
     Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 5 of 11



28. Plaintiff performed non-exempt clerical work for Defendants, including, but not limited to,

   answering calls, responding to customer complaints, taking deposits, running credit-checks,

   and following up with customers.

29. During Plaintiff’s employment with Defendants as a receptionist, she worked in excess of

   forty (40) hours per week.

30. Plaintiff routinely worked Monday through Thursday starting at 9 a.m. until 8 p.m. and on

   Sundays from 10 a.m. to 5 p.m.

31. Additionally, Plaintiff worked on Fridays from 9 a.m. to 6 p.m. from September to

   November and from 9 a.m. to 4 p.m. from November to December.

32. That at all times relevant, Plaintiff worked between 7-11 hours a day.

33. Upon commencement of employment, Plaintiff was compensated in cash at a flat rate of

   $650.00 per week, despite working significant overtime.

34. Within two months of employment, Plaintiff began to receive her compensation partly in

   check and cash.

35. Plaintiff received a weekly check of $300 and the remainder in cash until her employment

   ceased on December 16, 2019.

36. Moreover, Defendants also docked Plaintiff’s pay when she called out of work due to an

   illness, in an amount ranging from $100 to $150.

37. That at all times relevant, Defendants intentionally compensated Plaintiff in cash to

   circumvent Federal, State, and local wage tax withholdings and reporting.

38. As a result, Defendants fraudulently benefited from fraudulent wage reporting and taxes by

   paying less or none of the employer wage taxes than other competitors and companies.

39. In fact, Defendants intentionally failed to maintain proper records of Plaintiff’s hours as
      Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 6 of 11



    well as the hours of all other employees to circumvent reporting regulations.

 40. Defendants did not provide a wage notice to Plaintiff upon her hire or annually.

 41. Defendants failed to deduct proper federal and state tax withholdings of Plaintiff’s weekly

    compensation.

 42. Defendants did not provide Plaintiff with a proper wage statement with each payment she

    received.

 43. Although Plaintiff worked over forty hours per week, Defendants failed to pay her at the

    required overtime premium rate.

 44. Upon information and belief, Defendant AYZENCOT orchestrated this wage scheme to

    avoid paying the minimum wage, overtime, and employee wage taxes to the Federal and

    State government.

Defendants’ Unlawful Corporate Policies and Schemes

 45. Defendants knowingly and willfully failed to pay Plaintiff her lawfully earned wages in

    direct contravention of the FLSA and NYLL.

 46. In furtherance of this wage scheme, Defendants did not provide Plaintiff with proper wage

    notices and documents at the time of hire or by April 1 of each year.

 47. Defendants failed to provide accurate wage statements to Plaintiff which reflected, among

    other information, all hours worked, including overtime hours, the regular and overtime

    pay rate(s) during the pay period.

 48. Despite the fact that Plaintiff worked over forty (40) hours each week, Defendants did not

    pay overtime premiums of one and one-half (1.5) her hourly rate.

 49. Defendants unlawfully failed to compensate Plaintiff at the lawful minimum wage and

    failed to compensate Plaintiff at the lawfully earned “spread of hours” premium in direct
        Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 7 of 11



      contravention of the NYLL.

50. Defendants actions were willful, and showed reckless disregard for the provision of the

      FLSA, NYLL, and the Internal Revenue Code.

51. Defendants failed to maintain accurate and sufficient time and payroll records or provide

      such records to employees.


                                            COUNT 1
                                VIOLATIONS OF FAIR LABOR STANDARDS ACT

52.       Plaintiff hereby repeats and realleges the preceding paragraphs as though they were

      fully set forth herein.

53.       By failing to pay overtime at a rate of not less than one and one-half (1.5) times the

      regular rate of pay for work performed in excess of 40 hours per week, Defendants violated

      and continue to violate the FLSA, 29 U.S.C. §§201 et. seq., including 29 U.S.C. §§

      207(a)(1) and 215(a)(2).

54.       Moreover, Plaintiff worked hours for which she was not paid the statutory minimum

      wage. Defendants violated and continue to violate FLSA, 29 U.S.C. §§201 et. seq.,

      including 29 U.S.C. §§ 207(a)(1) and 215(a)(2) for their failure to compensate Plaintiff at

      the lawful minimum wage.

55.       Defendants’ failure to pay minimum wage and overtime caused Plaintiff to suffer loss

      of wages and interest thereon. Therefore, Plaintiff is entitled to recover from Defendants

      her unpaid wages, damages for unreasonably delayed payment of wages, liquidated

      damages, reasonable attorneys’ fees, and costs and disbursements of the action pursuant to

      29 U.S.C. § 216(b).
        Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 8 of 11



                                       COUNT II
                        VIOLATIONS OF NEW YORK LABOR LAW

56.       Plaintiff hereby repeats and realleges the preceding paragraphs as though they were

      fully set forth herein.

57.       Defendants willfully violated Plaintiff’s rights by failing to pay overtime at a rate of not

      less than one and one-half (1.5) times the regular rate of pay for work performed in excess

      of 40 hours each week, in violation of the NYLL and the regulations promulgated

      thereunder.

58.       Moreover, Plaintiff worked hours for which she was not paid the statutory minimum

      wage. Defendants violated and continue to violate the NYLL for their failure to

      compensate Plaintiff at the lawful minimum wage.

59.       Defendants also failed to compensate Plaintiff at the “spread of hours” premium for all

      days in which Plaintiff worked in excess of 10 hours a day.

60.       Defendants’ failure to pay minimum wage, spread of hours, and overtime caused

      Plaintiff to suffer loss of wages and interest thereon. Therefore, Plaintiff is entitled to

      recover from Defendants her unpaid wages, damages for unreasonably delayed payment of

      wages, liquidated damages, reasonable attorneys’ fees, and costs and disbursements of the

      action pursuant to NYLL §§663(1) et seq.

                                        COUNT III
                        NYLL – FAILURE TO PROVIDE WAGE STATEMENT


61.       Plaintiff repeats, repeats and reallege each and every allegation of the preceding

      paragraphs hereof with the same force and effect as though fully set forth herein.

62.       Defendants have willfully failed to supply Plaintiff with an accurate statement of wages

      as required by NYLL, Article 6, § 195, containing the dates of work covered by that
        Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 9 of 11



      payment of wages; name of employee; name of employer; address and phone number of

      employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

      salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime

      rate or rates of pay if applicable; the number of hours worked, including overtime hours

      worked if applicable; deductions; and net wages.

63.      Due to the Defendants’ violations of the NYLL, Plaintiff is entitled to recover from

      Defendants one hundred dollars ($100) for each workweek that the violations occurred or

      continue to occur, up to a maximum of two thousand five hundred dollars ($2,500), as

      provided for by NYLL, Article 6 §§ 190 et seq., liquidated damages as provided for by the

      NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and

      injunctive and declaratory relief.

                                   COUNT IV
             CIVIL DAMAGES FOR FRAUDULENT FILING OF INFORMATION
                      RETURNS TO IRS UNDER 26 U.S.C. §7434(a).


64.      Plaintiff repeats and realleges each and every allegation of the preceding paragraphs

      hereof with the same force and effect as though fully set forth herein.

65.      By failing to provide Plaintiff with accurate IRS Forms W-2 for all of the tax years

      during which she was employed by Defendants, and failing to properly record, account for,

      and report to the IRS all monies paid to Plaintiff for all of the work Plaintiff performed

      during the course of her employment with the Defendants, and failing to properly withhold

      amounts listed on W-2 forms as monies withheld, Defendants filed fraudulent information

      returns with the IRS, in violation of 26 U.S.C. §7434.

66.      Under the Internal Revenue Code, “[i]f any person willfully files a fraudulent
 Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 10 of 11



information return with respect to payments purported to be made to any other person, such

person may bring a civil action for damages against the person so filing such return.” 26

U.S.C. § 7434(a).

                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

  a. A declaratory judgment that the practices complained of herein are unlawful under

     applicable federal and state law;

  b. An injunction against Defendants and its officers, agents, successors, employees,

     representatives and any and all persons acting in concert with Defendants, as

     provided by law, from engaging in each of the unlawful practices, policies and

     patterns set forth herein;

  c. An award of compensatory damages as a result of Defendants’ failure to pay overtime

     compensation pursuant to the FLSA and supporting regulations;

  d. An award of compensatory damages as a result of Defendants’ failure to pay,

     overtime compensation pursuant to the NYLL and supporting regulations;

  e. An award of liquidated and/or punitive damages as a result of Defendants’ willful

     failure to pay proper overtime compensation premium pursuant to the FLSA and

     NYLL;

  f. An award of fifty dollars ($100.00) to Plaintiff for each workweek that the violations

     of NYLL, Article 6 § 195 occurred or continue to occur, or a total of five thousand

     dollars ($5,000.00) for Plaintiff as provided for by NYLL, Article 6 § 198(1)-b;

  g. An award of two hundred fifty dollars ($250.00) to Plaintiff each workweek that the

     violations of the NYLL, Article 6 § 195(3), pertaining to distribution of wage
       Case 1:20-cv-01510-LTS-SN Document 1 Filed 02/20/20 Page 11 of 11



           statements occurred or continues to occur, or a total of five thousand dollars

           ($5,000.00) for Plaintiff as provided by NYLL, Article 6 § 198(1)-d);

       h. An award of prejudgment and post-judgment interest;

       i. An award of costs and expenses of this action together with reasonable attorneys’ and

           expert fees;

       j. Statutory damages of $5,000.00 for Plaintiff pursuant to 26 U.S.C. § 7434(a);

       k. An award of damages resulting from additional tax debt and additional time and

           expenses associated with any necessary tax correction;

       l. All costs and attorney’s fees incurred in prosecuting claims in violation of 26 U.S.C.

           § 7434; and

       m. Such other relief as this Court deems just and proper.

                                         JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury.

Dated: February 20, 2020
       New York, New York
                                                    Respectfully Submitted

                                                    EMRE POLAT, PLLC
                                                    EMPLOYMENT ATTORNEYS


                                                     /s/ Emre Polat
                                                    ______________________________
                                                    By: Emre Polat, Esq. (EP6063)
                                                    45 Broadway, Suite 1420
                                                    New York, New York 10006
                                                    Tel.: (212) 480-4500
                                                    emre@emrelaw.com
                                                    Attorneys for Plaintiff
